     Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 1 of 29 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

AISHA PUTNAM,                                   )
     Plaintiff,                                 )
                                                )   Case No.
v.                                              )
                                                )   Judge:
CARAMELCRISP, LLC d/b/a                         )
GARRETT POPCORN SHOPS,                          )   JURY DEMANDED
    Defendant.                                  )


                                        COMPLAINT

                                     Preliminary Statement

1.    This is a civil action against Defendant CaramelCrisp, LLC d/b/a Garrett Popcorn Shops

      (“Defendant”) for relief for injuries Plaintiff, Aisha Putnam (“Plaintiff”), has sustained as

      a result of Defendant’s retaliation against her in violation of the Food Safety Modernization

      Act, 21 U.S.C. § 399d and for retaliatory discharge in violation of the public policy of the

      state of Illinois.

2.    Plaintiff was Defendant’s former Assistant Director of Research from March of 2014 until

      February of 2015 and Director of Research and Development from approximately February

      of 2015 until March of 2019.

3.    Beginning in 2014 and continuing throughout the course of her employment, until March

      2019, Plaintiff was marginalized and eventually terminated after she began raising and

      escalating concerns about serious health and food safety issues related to defects in the

      manufacture, distribution, and sale of Defendant’s various popcorn and chocolate products,

      as well as a culture and organizational structure that increasingly prioritized profits over

      safety and compliance.



                                               1
     Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 2 of 29 PageID #:2




                                  NATURE OF THE CASE

4.    Defendant has violated Food Safety Modernization Act (“the FSMA”), 29 C.F.R. §

      1987.100(a) et seq. and the public policy of the state of Illinois by terminating Putnam’s

      employment with Defendant in retaliation for her complaints of violations of the FSMA.

                               JURISDICTION AND VENUE

5.    This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1331. This Court has

      supplemental jurisdiction over the state law claim pursuant to 28 U.S.C. § 1367.

6.    This Court has jurisdiction over Plaintiff’s Food Safety and Modernization Act (“FSMA”)

      claim pursuant to 21 U.S.C. § 399d(b)(4)(A), which permits the Plaintiff to remove her

      claim from the Department of Labor to an appropriate United States District Court if the

      Secretary of Labor has not issued a final decision within 210 days after Plaintiff filed her

      complaint with the Occupational Safety and Health Administration (“OSHA”). Plaintiff

      filed her FSMA complaint with OSHA more than 210 days ago, on August 13, 2019.Venue

      is proper in the Northern District of Illinois because the events giving rise to Plaintiff’s

      claims for relief occurred in Cook County, Illinois.

7.    All conditions precedent have been fulfilled by Plaintiff including filing a complaint with

      the Department of Labor’s Occupational Safety and Health Administration (“OSHA”).

      (Complaint No. 5-1260-19-195)

                                           PARTIES

8.    That Plaintiff is a citizen and a resident of Cook County, Illinois. At most relevant times to

      this matter, she was an employee of Defendant CaramelCrisp.

9.    That Defendant CaramelCrisp, LLC has its principal office located at 401 N. Michigan

      Ave. 24th Floor, Chicago, Illinois, 60611. At all times relevant to this matter, Defendant



                                                2
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 3 of 29 PageID #:3




       was an employer subject to Illinois law and the anti-retaliation provisions of the Food

       Safety Modernization Act.

                                 GENERAL ALLEGATIONS

10.    Plaintiff incorporates the preceding paragraphs herein.

11.    That at all relevant times, Defendant was engaged in the production of various food

       products.

12.    That at all relevant times, Defendant’s CEO, Lance Chody (“Chody”) had the power to

       hire employees, discipline employees, recommend discipline for employees, terminate

       employees, and recommend termination of an employee in the interests of Defendant.

13.    That at all relevant times, Defendant’s Vice President of Culinary, David Funaro

       (“Funaro”) had the power to hire employees, discipline employees, recommend discipline

       for employees, terminate employees, and recommend termination of an employee in the

       interests of Defendant.

14.    That at all relevant times, Defendant’s Senior Vice President of Operations - Domestic

       Maneesha Khandelwal had the power to hire employees, discipline employees, recommend

       discipline for employees, terminate employees, and recommend termination of an

       employee in the interests of Defendant.

15.    That at all relevant times, Defendant’s Vice President of Human Resources Kara Nickels

       had the power to hire employees, discipline employees, recommend discipline for

       employees, terminated employees, and recommend termination of an employee in the

       interests of Defendant.




                                                 3
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 4 of 29 PageID #:4




16.    That at all relevant times, Defendant’s Senior Director of Operations of the Manufacturing

       Plant Austin Lilley had the power to recommend discipline and termination of an employee

       in the interests of Defendant.

17.    That at all relevant times, Defendant’s Quality Assurances Manager Kelly Evola had the

       power to recommend discipline and termination of an employee in the interests of

       Defendant.

18.    That at all relevant times, Chody, Funaro, Khandelwal, Nickels, Lilley, and Evola acted

       directly or indirectly in the interests of Defendant in relation to Plaintiff’s employment.

19.    That Plaintiff was hired by Defendant in approximately March 2014 as the Assistant

       Director of Research and Development.

20.    That in February 2015, Plaintiff was promoted to Director of Research and Development

       (“R&D”) and she worked into that capacity until her employment with Defendant was

       terminated in March 2019.

21.    That in Plaintiff’s role as Assistant Director and Director of Research and Development,

       Plaintiff regularly ensured that Defendant was in compliance with its obligations pursuant

       to the FDA Food Safety Modernization Act (“FSMA”).

22.    That whenever Plaintiff reasonably believed that Defendant was not in compliance with

       FSMA, she immediately took steps to correct any possible violations and to notify her

       supervisors to ensure that any errors that contributed to the possible FSMA violations

       would not happen again.

23.    That towards the end of her employment with Defendant, when Plaintiff raised complaints

       with her supervisors about FSMA violations, her supervisors would fail to address the

       violations and would even seem irritated by her complaints.



                                                 4
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 5 of 29 PageID #:5




                                     Cheese Paste Incident

24.    In March of 2019, Defendant’s Associate Director of Supply Chain and Procurement sent

       a message instructing Plaintiff to mix two separate vendors’ respective cheese pastes

       together for a new cheese popcorn flavor and deliver the samples to Defendant’s CEO,

       Lance Chody (“Chody”), immediately. The Associate Director also instructed Plaintiff to

       provide the new formula to Chody immediately.

25.    Plaintiff informed the Associate Director of Supply Chain that she could mix the two

       cheese pastes, but warned him that Defendant could not use the new formula in popcorn

       sold for public consumption because she had not performed necessary organoleptic shelf

       life testing on the formula or completed the necessary nutritional or ingredient labels.

26.    The Associate Direct of Supply Chain assured Plaintiff that Chody only wanted to taste the

       combination.

27.    After Plaintiff received the Associate Director’s assurances, Plaintiff proceeded to make

       the combined cheese paste samples.

28.    That same day Plaintiff spoke with Defendant’s Vice President of Culinary, David Funaro

       (“Funaro”), about Chody’s instructions. Plaintiff explained to Funaro that the Associate

       Director asked her to mix two separate cheese pastes together, per Chody’s order, so that

       Chody could taste the combination. Plaintiff asked Funaro, “What is this all about?”

29.    Funaro responded that Defendant’s upper management only wanted to do a tasting.

       Plaintiff reiterated that Defendant could not use this formula for sale since she did not have

       the updated nutritional information, ingredient deck or any other organoleptic shelf life

       tasting. Plaintiff delivered the requested samples to the manufacturing plant later that day.




                                                 5
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 6 of 29 PageID #:6




30.    Upon delivering the cheese samples, Plaintiff informed Austin Lilley (“Lilley”),

       Defendant’s Senior Director of Operation of the Manufacturing Plant, that Defendant could

       not mass produce the formula since Plaintiff did not have the nutritionals, ingredient deck

       or any organoleptic shelf life testing ready. Plaintiff informed Lilley that she also gave this

       warning to the Associate Director of Supply Chain and Funaro, and she wanted Lilley to

       know in case he received instructions to mass produce the cheese mixture for customers.

       Lilley thanked Plaintiff for letting him know.

31.    Despite Plaintiff’s warnings, she learned from an employee that Defendant began mixing

       and selling popcorn coated with the two-cheese paste mixture the week following her

       termination, in March of 2019. Defendant did not update the nutritional information on

       their tin pad, E-commerce, or ingredient labels to reflect this new cheese paste. Upon all

       information and belief, Defendant is currently selling popcorn coated with this new cheese

       mixture to customers.

                                No Quality Assurance Manager

32.    Beginning in August 2017 and continuing throughout September 2018, Plaintiff made

       several requests that Defendant hire a Quality Assurances (“QA”) manager for the

       manufacturing plant and retail popcorn shops, after the previous QA manager quit.

33.    Funaro requested Plaintiff’s assistance with QA issue support until Defendant chose to hire

       a new one. Plaintiff informed Funaro that she did not want to be involved in QA issues any

       longer because there was an abundance of QA issues, and nobody listened to her

       complaints or showed interest in fixing the issues. Furthermore, Plaintiff expressed concern

       to Funaro that she did not want to go to jail for failure to remedy any issues.




                                                 6
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 7 of 29 PageID #:7




34.    In response, Funaro reminded Plaintiff that her role was to support the company, and her

       rebuttal was, “Then, we need to get a QA person.”

                 Failure to Follow Proper Good Manufacturing Practices

35.    In September of 2018 Funaro and Lilley hired a new QA manager, Kelly Evola (“Evola”),

       and assured Plaintiff that QA would no longer be her concern.

36.    Plaintiff warned Funaro and Lilley that if Defendant was audited, Evola did not have the

       requisite certifications under Preventative Quality Individual (“PCQI") and Hazard

       Analysis and Critical Control Points (“HACCP”). Plaintiff noted that she was extremely

       concerned because she did not believe the manufacturing plant was in compliance.

37.    Throughout her employment with Defendant, Plaintiff observed the following:

       a.     Employees talking on phones in the plant, failing to wash their hands, eating food
              products while working on the production line, touching garbage and then packing
              and producing finished goods, using the restroom without removing their smocks,
              and not buttoning smocks upon entering the production area.
       b.     Cross contact with food allergens in the packing line and the use of the same
              equipment for food allergens and non-allergens and failure to follow the color-
              coding allergen poster for designated allergen areas.
       c.     Employees left the chemical cage open and unlocked. Employees also left
              chemicals and tools unattended throughout the plant; employees wore hazardous
              accessories, such as fake nails, eyelashes, and jewelry; employees left various side
              entrance doors open, which exposed the plant to pest entry; employees tossed their
              used gloves onto food contact equipment in the production, packing, and warehouse
              areas.
       d.     Wet tote containers were stacked and nested on top of each other following a wash
              and the dishwasher was not cleaning dishes properly.
       e.     No metal detection was used on finished products before and after packaging.
       f.     Defendant does not provide any pest-control monitoring program at its off-site
              storage for its product tins, product packaging, and equipment.
       g.     The sink by the shipping and receiving area does not get hot water, and no one in
              shipping and receiving washed their hands.
       h.     Water was leaking from the ceiling in the maintenance area, production line,
              chocolate room, compressor room and by masipack areas. There was condensation
              leakage from the pipes of the new air unit onto food in the kitchens where food is
              cooked.




                                               7
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 8 of 29 PageID #:8




       i.      A sinking floor in the chocolate room, a cracked ceiling in the tin storage area, and
               a sinking floor next to the exit door. Lastly, Plaintiff observed significant water
               spots and mold growth in several ceiling and wall areas of the plant.

38.    Even after Evola began working as QA manager in October 2018, food safety violations

       were not corrected, and Defendant failed to follow Good Management Practices.

39.    After Plaintiff approached Lilley and Funaro several times over the next few months about

       Defendant’s failure to follow the law, they informed her that the QA manager, Evola, was

       responsible for this, not her.

40.    Plaintiff reiterated that she was the one with the PCQI and HACCP certifications and that

       it was still her duty to ensure that problems were addressed until she was removed from

       HACCP documents and Evola received her PCQI and HACCP certifications.

41.    That Defendant’s failure to follow Good Manufacturing Practices occurred until Plaintiff’s

       termination.

                       Failure to Wear Smocks on the Production Floor

42.    Between February 2019 until her termination on March 7, 2019, Plaintiff complained

       several times to Lilley that he needed to wear his smock on the production floor until and

       after food production was completed. Lilley disagreed that he needed to follow these rules.

43.    Plaintiff reiterated the law and Good Manufacturing Practices clearly state that Lilley must

       wear protective coverage in a food manufacturing setting at all times.

44.    Despite Plaintiff’s warnings, Lilley insisted that going forward, there was no need for

       employees to wear the smocks once food production was complete.




                                                 8
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 9 of 29 PageID #:9




                                     Broken Side Exit Door

45.    In approximately January or February 2019, Plaintiff complained to Lilley that a side

       entrance for employees, which had been broken by the local fire department after

       responding to a dryer fire, remained broken and needed repair because it was a fire hazard.

46.    Plaintiff told Lilley that the broken door was also a food safety hazard because it was a pest

       entry point, and that the door needed to be fixed immediately.

47.    Lilley told Plaintiff that since Evola did not raise the issue, that the broken door was neither

       a concern nor a violation of the law.

48.    Plaintiff reiterated that simply because Evola did not address this issue with Lilley does

       not mean it was not a concern or violation of the law.

                           Lack of OSHA Training/Documentation

49.    In November of 2018, Plaintiff complained to Lilley and Evola, as well as Lilley, Evola,

       and Funaro in January and February 2019, that Defendant had not provided any OSHA

       safety training for new and current employees.

50.    These trainings were: fork lift and pallet jack training, HazCom training for employees

       using chemicals, Personal Protective Equipment (PPE) training, lockout tag-out training

       for any employees working with equipment, training on the eye wash stations and locations

       (there was a broken eyewash station).

51.    Defendant failed to require updated medical exams and CLP/CDL licenses for delivery

       drivers.

52.    Lilley and Funaro told Plaintiff that Evola was responsible for training and it was not

       Plaintiff’s concern whether the company is in compliance. Plaintiff reiterated that there

       were many new hires who needed to receive training.



                                                 9
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 10 of 29 PageID #:10




53.     When Evola told Plaintiff that she was new to the company and this was not Evola’s job,

        Plaintiff explained to Evola and Lilley that it is their job to ensure Defendant’s employees

        are safe and trained properly.

                             Lack of Safety Training for Fire Drills

54.     Throughout Plaintiff’s employment, she told Lilley and Nickels that she was concerned

        that Defendant was not providing safety training and documentation for fire drills to

        temporary and full-time employees during the busy season (November and December).

55.     At some time between December 2018 and March 2019, Plaintiff received an email from

        Evola that Nickels decided they no longer needed to hold safety drills.

56.     Plaintiff asked why safety drills were cancelled, and Nickels told Plaintiff that she had no

        right to schedule safety drills. Plaintiff explained that she did have a right because she is

        PQCI and HACCP certified, and these drills were something she scheduled with

        Defendant’s Previous VP of Operations.

57.     Nickels told Plaintiff to stop following the laws so strictly, and Plaintiff explained that

        complying with the law was part of her job. Nickels claimed that Defendant was in

        compliance since there was a fire drill scheduled for February 2019. Plaintiff reiterated that

        Defendant still needed to teach all temporary and full-time employees how to find the exits

        and where to find fire drill and safety information in the plant.

58.     Nickels told Plaintiff that Lilley would handle the training and that Plaintiff should not

        worry about it, but Lilley never handled the training.

59.     Plaintiff reported her concerns regarding a lack of safety drill planning to Funaro, who

        replied that Plaintiff need not worry about it because it “was not in [her] wheelhouse.”




                                                 10
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 11 of 29 PageID #:11




60.     When a man entered the plant with a gun a couple days later, nobody in the back of the

        plant knew how to find the safety exit. Following the incident, Lilley addressed everybody

        in Customer Experience and stated that “No one should tell corporate about the incident

        since [I] [am] already in the doghouse,” while laughing.

                                  Ceiling Leaks, Spots and Mold

61.     During July 2018, September 2018, and February 2019, Plaintiff complained several times

        about ceiling leakage, waters spots, and mold from the roof and ceiling throughout the

        manufacturing plant walls and test kitchen every time there was heavy rain or snow.

62.     There was heavy leakage in the maintenance area, packaging area, chocolate room, and

        compressor room on the walls throughout the plant and test kitchen.

63.     The Third-Party Food Auditor and Plaintiff complained to Lilley on multiple occasions

        about several leaks and mold spots within the manufacturing plant and explained the

        potential risks these could have on Defendant’s food.

64.     Lilley assured the Third-Party Food Auditor and Plaintiff that he would fix the problem;

        however, he did not.

65.     Each time there was another storm, Plaintiff complained to Lilley and on several occasions,

        she led Lilley through the plant to point out the leaks areas above the food product, in the

        maintenance area, in the chocolate room, near the packing line, in the test kitchen, and in

        the storage closet.

66.     On at least one occasion, the Third-Party Food Auditor helped Plaintiff show the problem

        areas to Lilley.

67.     After Lilley continued to lie about fixing the leaks, Plaintiff reported the leaks, water spots,

        and mold growth to Funaro, and explained that they posed potential food safety hazards.



                                                  11
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 12 of 29 PageID #:12




68.     Each time Plaintiff reported these issues to Funaro, he responded, “Let’s just focus on our

        area. Not anyone else’s areas.”

                            Lack of Heat in the Manufacturing Plant

69.     Between October 2018 and January 2019, Plaintiff complained several times to Lilley and

        Funaro that there was no heat throughout the manufacturing plant, the upstairs test kitchen,

        and the offices.

70.     That Plaintiff specifically explained to them that the lack of heat made it unsafe for

        employees because they were getting sick, and that employees could not work around the

        food products with cold symptoms.

71.     Funaro laughed at Plaintiff and told her to “bundle up” in the plant.

72.     Lilley attempted to fix the issue, but Chody did not approve his request to fix the boiler.

                                   Inaccurate Tin Pad Labels

73.     During July and September 2018 and February 2019, Plaintiff complained multiple times

        that the wrong nutritional information was on the tin pads for packaging. Therefore,

        Defendant was not disclosing the correct information to their e-commerce consumers.

74.     In July 2018, Defendant received a complaint from the FDA that the nutritional information

        on the tin pads did not match the nutritional information listed on Defendant’s website.

        Since Defendant did not have a QA manager at that time, Plaintiff responded to the FDA

        on Defendant’s behalf to let the FDA know that the information on the website was correct.

        Plaintiff forwarded documents to the FDA to support her statement and assured the FDA

        that the new tin pad nutritional labels would be printed soon.

75.     Prior to emailing the FDA, Plaintiff notified several supervisors, including Senior Vice

        President of Operations – Domestic Maneesha Khandelwal (“Khandelwal”) and Lilley that



                                                 12
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 13 of 29 PageID #:13




        Defendant was not in compliance. Plaintiff also asked a couple supervisors, including

        Khandelwal, when the new nutritional information would be completed.

76.     The Associate Director of Supply Chain responded that the new tin pad nutritional labels

        would be ready within a month or two.

77.     Two months later, Plaintiff emailed the Associate Director of Supply Chain and copied

        Khandelwal, Lilley, and another supervisor, asking for a status on the tin pad nutritional

        labels.

78.     Plaintiff followed her email with a phone call to the Associate Director of Supply Chain,

        who informed Plaintiff that Defendant decided not to print new tin pad labels after all.

79.     Currently, Defendant continues to use the incorrect nutritional information on the tin pads.

80.     Plaintiff tried addressing this issue with Funaro, who told Plaintiff that she needed to “let

        it go and let corporate handle the situation.”

                                       Unapproved Vendor

81.     In the fall of 2018, Plaintiff complained to several supervisors, including Funaro, and

        Khandelwal that Defendant’s third party chocolate vendor was not Global Food Safety

        Initiative (“GFSI”) compliant, did not pass Defendant’s supplier audit, and did not have

        any quality standards in place for its food production processes.

82.     After the supplier audit, Plaintiff told Khandelwal and Funaro that Defendant’s third party

        chocolate vendor was not fit to manufacture any of Defendant’s chocolate truffles or other

        desserts because they did not have any GFSI standards in place to verify safe development

        of food for Defendant’s customers.

83.     Plaintiff specified that Defendant’s third party chocolate vendor was not fit to manufacture

        Defendant’s chocolates due to her concerns about improper cleaning, outdated equipment,



                                                 13
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 14 of 29 PageID #:14




        failure to properly wash equipment, poor hand washing by employees, inadequate storage

        of ingredients, lack of a traceability program, employees eating on the production floor,

        and lack of Good Manufacturing Practices.

84.     Khandelwal and Funaro told Plaintiff during a phone conference that Defendant would

        continue to use the same third party chocolate vendor because it is a Chicago brand and

        Chody liked it.

                                   Selling Expired Chocolates

85.     On October 2, 2018, a Distribution Supervisor reported to Plaintiff that he received

        instructions to repackage chocolate and place new expiration dates on the packages. The

        Distribution Supervisor also forwarded an email instructing the same to Plaintiff.

86.     Plaintiff contacted the Production Superintendent and the Distribution Supervisor

        immediately after she received the Distribution Supervisor’s email.

87.     The Production Superintendent and the Distribution Supervisor informed Plaintiff that

        repackaging chocolate was Khandelwal’s instruction.

88.     Plaintiff contacted another Third-Party Food Auditor who informed Plaintiff that

        Defendant could not assign new expiration dates for chocolates since Defendant was not

        the vendor who produced the product. The Auditor also told Plaintiff that the unwrapped

        chocolates could not be repacked due to potential exposure to bacteria such as listeria,

        salmonella, and E. coli.

89.     The Third-Party Auditor further explained to Plaintiff that the vendor who produced the

        chocolate would need to test the chocolates and approve a shelf life extension and provide

        documentation before Defendant could assign new expiration dates.




                                                14
      Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 15 of 29 PageID #:15




90.     Plaintiff scheduled a phone meeting with several supervisors, including Lilley, Khandelwal

        and the Auditor. Each of these individuals attended the phone meeting except for

        Khandelwal. Per Plaintiff’s request, the Auditor explained why Defendant could not

        repackage the chocolates or have it repacked at the third-party chocolate vendor’s facilities.

91.     Following the meeting, Plaintiff spoke with Funaro and repeated the points that the Auditor

        made during the phone meeting. Funaro agreed that Defendant could not proceed with

        corporate’s repacking plan. Plaintiff drafted an email to several supervisors, including

        Khandelwal and Lilley explaining that Defendant could not repackage the chocolates.

92.     Plaintiff read a draft of this email to Funaro, who asked Putnam to add a sentence to the

        email stating that he agreed with her.

93.     Khandelwal responded to the email stating she received approval from Funaro for this plan

        in December. Funaro never replied to rebut Khandelwal.

94.     A couple days later, when Plaintiff asked Funaro why he did not correct Khandelwal,

        Funaro responded, “There are some battles you don’t fight and if my boss tells me to do

        something, then I just do it. This is something I learned long ago in my career.”

                                    Selling Returned Popcorn

95.     In August 2018, Lilley and the Director of Customer Experience informed Plaintiff that

        UPS planned to return several containers of popcorn that had been shipped to a fraudulent

        address. Lilley and the Director of Customer Experience asked Plaintiff what to do with

        the popcorn when it returned to the plant. Plaintiff explained that the popcorn must be

        discarded because it is unlawful to resell or use any popcorn for customers once it has left

        the plant, pursuant to the HAACP plan and FSMA law.




                                                 15
       Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 16 of 29 PageID #:16




96.      Plaintiff also explained that there was no way of knowing how long the returned popcorn

         had been sitting in UPS’s non-temperature controlled vehicles, what type of temperature

         abuse the popcorn experienced, the overall quality of the popcorn, and if there was any

         bacteria currently present inside of the popcorn tins.

97.      Plaintiff advised Lilley and the Director of Customer Experience to notify Defendant’s

         corporate team about the restrictions on reuse and resale of the popcorn. Lilley instructed

         the Director of Customer Experience to send an email to the team containing Plaintiff’s

         explanation.

98.      The same day, Chody reprimanded the Director of Customer Experience over the phone

         for his email. The Director of Customer Experience told Plaintiff that during this phone

         call, Chody screamed, “It doesn’t matter what [Plaintiff] said. I am not losing money.”

99.      Although the Director of Customer Experience and Lilley did not want to reuse or resell

         the returned popcorn tins, Chody ordered the tins to be shipped to Defendant’s

         manufacturing plant, where the tins were reshipped to specific popcorn shops to be

         repackaged and resold to customers.

100.     Plaintiff approached Funaro to explain why the returned popcorn could not be sold. Funaro

         ignored her concerns and stated, “We don’t argue with the boss.”

101.     After the returned popcorn was reshipped to stores, a Customer Experience Manger,

         remarked to Plaintiff that the customer experience team had received complaints from

         customers about receiving stale popcorn and boxes of popcorn that were marked with

         another customer’s name.




                                                  16
       Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 17 of 29 PageID #:17




                                       Dripping Air Conditioner

102.     In August 2018, Plaintiff noticed that the new air conditioning unit that had been installed

         in the manufacturing plant was dripping water on Caramel Crisp popcorn on the cooling

         tables in the cooking area.

103.     Immediately after observing the dripping water, and continuing on a weekly basis until

         February 22, 2019, Plaintiff complained to Lilley about the hazard. Plaintiff explained to

         Lilley that he needed to contact the installer to fix the unit.

104.     From August 2018 to February 22, 2019, on a weekly basis, Plaintiff also warned Lilley

         and Funaro that there was a serious risk that the popcorn could become contaminated with

         salmonella or listeria. Plaintiff further explained that such contamination could lead to a

         recall.

105.     Each time Plaintiff complained about the potential contamination issues, Lilley and Funaro

         told her that Defendant’s management refused to purchase a higher quality air conditioning

         unit that did not leak.

106.     Each time she received that explanation, Plaintiff reiterated that the condensation dripping

         was a food safety hazard and that it needed to be fixed as soon as possible.

107.     Based upon information and belief, Defendant has not replaced the leaking air conditioning

         unit.

                                        Unrefrigerated Butter

108.     In July 2018, Plaintiff complained to her supervisors that Defendant’s manufacturing plant

         was transporting butter in an unrefrigerated truck to outlying Garrett’s shops (e.g. O’Hare

         Airport).




                                                   17
       Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 18 of 29 PageID #:18




109.     In July 2018, Lilley asked Plaintiff to use the refrigerator in her test kitchen because one

         of the retailer’s shops refrigerators was broken and that the off-site kitchen (OSK Plant)

         needed to provide them with a new refrigerator and needed to deliver butter to them daily.

110.     Plaintiff declined to let Lilley use her refrigerator since that was the only unit she had and

         told Lilley that they could not deliver butter in unrefrigerated trucks. Lilley acknowledged

         that Plaintiff was right.

111.     A couple days later, Plaintiff noticed a spare refrigerator in the plant and asked a

         Maintenance Worker, about the refrigerator. The Maintenance Worker told Plaintiff that

         he was repairing the refrigerator by putting wheels on it for the O’Hare Airport shop

         because it was still without a refrigerator.

112.     Plaintiff asked a supervisor at the plant, how Defendant was storing butter at the O’Hare

         Airport shop if it did not have a refrigerator. The supervisor told Plaintiff that Defendant

         was delivering butter to the shop on a daily basis, per Lilley’s orders. The supervisor also

         told Plaintiff that she addressed her concerns to Lilley regarding non-refrigerated butter

         delivery during their daily meetings.

113.     When Plaintiff confronted Lilley about his order to deliver non-refrigerated butter to the

         O’Hare Airport shop in 80-90-degree weather, Lilley admitted that the situation was out of

         his control because Khandelwal instructed him to move forward with the deliveries.

114.     Plaintiff reiterated that they could not legally deliver perishable foods in a non-refrigerated

         truck and Lilley, again, stated that the situation was out of his control and there was nothing

         they could do.




                                                   18
       Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 19 of 29 PageID #:19




                                 Misplaced Safety Data Sheet Books

115.     In November 2018, December 2018, and February 2019, Plaintiff complained to Lilley and

         Funaro that there were no Safety Data Sheet (“SDS”) books available for employees to

         review in case of a chemical incident. These SDS books were available to employees in

         approximately September 2019.

116.     After Plaintiff voiced her concerns, Lilley told her that it was not her concern and that

         Evola would handle the SDS books. In response, Plaintiff reminded Lilley that food safety

         law required that the SDS books be visible at all times.

117.     In November and December 2018, during the peak busy season, there was no quality

         control employee for the second and third shifts.

118.     Instead, Defendant’s QA manager, Evola, was working the second and third shifts as

         procurement which involved counting supplies and Defendant’s QA tech was working as

         a packer on the line.

119.     As a result of Evola and the QA tech working procurement and packing popcorn, during

         the two months of busy season, neither the food products nor the equipment were micro

         swabbed for listeria, salmonella, E.coli, or Enterobacteriaeceae/Aerobic Plate Count

         (“EB/APC”) testing. Instead of Evola and the QA tech performing their duties on the first

         shift, a temporary employee was asked to perform various QA duties during the first shift.

120.     During that time, the temporary employee approached Plaintiff and asked for help finding

         the SDS books, in case there was an emergency. Plaintiff attempted to show the temporary

         employee where the SDS books were normally located, however, they were not there.

         Plaintiff directed the temporary employee to follow up with Evola for more information on

         where the books were located.



                                                 19
       Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 20 of 29 PageID #:20




121.     Plaintiff also emailed Evola, Funaro, and Lilley notifying them about the missing SDS

         books. She received no response.

122.     Upon belief and all knowledge, to date, the SDS books are still not available for employees.

                                  Laundry Room Dryer – Fire Hazard

123.     In August 2018, the dryer in the laundry room caught fire while manufacturing plant

         employees were using it to dry their freshly washed gloves.

124.     After the fire department arrived to extinguish the fire, the firefighters informed Lilley that

         the employees could not use the dryer for gloves anymore because the ventilation system

         was not correctly installed, which created a serious fire hazard.

125.     Throughout the period of August 2018 until Plaintiff’s termination in March 2019, Plaintiff

         observed Defendant’s employees continuing to use the dryer to dry gloves. Each time she

         noticed this Plaintiff told Lilley that this practice needed to stop.

126.     After the fire department’s warning, Plaintiff noticed that Lilley instructed a manufacturing

         plant employee to sit and watch the gloves as they tumbled in the dryer to make sure they

         did not catch on fire.

127.     Each time Plaintiff noticed the manufacturing plant employee sitting by the dryer, she told

         Lilley that not only was he not allowed to use the dryer to dry gloves, but also that it was

         extremely unsafe for the manufacturing plant employee to sit by the dryer while it was

         operating.

128.     Each time Plaintiff complained to Lilley he told her that the dryer was not her business and

         that she need not worry about it because he had it under control.




                                                   20
       Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 21 of 29 PageID #:21




                          Termination Based on FSMA Whistleblowing

129.     Beginning in 2017, after Funaro became Plaintiff’s supervisor, aside from one review, her

         performance evaluations became increasingly negative.

130.     Prior to this time, Plaintiff’s performance evaluations were always positive.

131.     In her performance reviews, Funaro stated that Plaintiff always responded negatively about

         issues that arose at the plant. Funaro’s statements referred to her complaints about food

         safety, OSHA and FSMA violations.

132.     Each time Plaintiff received a negative performance review from Funaro she complained

         to Nickels. Plaintiff had discussions with Nickels to understand why her performance

         evaluations became increasingly negative, especially because Funaro never once brought

         any concerns to Plaintiff’s attention. Instead, Funaro always told Plaintiff that she was

         doing an excellent job.

133.     Plaintiff told Nickels that she was concerned because each time she identified a food safety

         issue, OSHA, or FSMA violation to Funaro, he would treat her differently by, for example,

         doing the following:

            a. Removing and excluding Plaintiff from any company meetings, which she had
               previously always been invited and encouraged to attend,
            b. Taking away Plaintiff’s formula work and refusing to give her assignments because
               Funaro assigned them to others (internationally and domestically) who do not have
               expertise in Plaintiff’s field,
            c. Making Plaintiff teach others how to make formulas, writing ingredient decks, how
               to run nutritional analysis, how to calculate formulas, and transferring Plaintiff’s
               responsibilities to other employees (line workers and QA Manager) who did not
               possess an R&D background,
            d. Removing Plaintiff’s international work duties and assigning them to others, like
               the QA Manager,
            e. Speaking negatively about Plaintiff to other coworkers such as the QA Manager,
               Plant Director, Corporate Team and vendor,
            f. Funaro would not interact or communicate with Plaintiff when he was at the
               manufacturing plant. He would only communicate with the QA Manager, Director
               of Manufacturing, Customer Experience team, and line workers,

                                                 21
       Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 22 of 29 PageID #:22




            g. Funaro would give Plaintiff a negative performance evaluation if she did not agree
               to his rules.

134.     Each time Plaintiff raised concerns to Nickels, she downplayed Plaintiff’s concerns and

         told her that she “needed to get on [Funaro]’s good side.”

135.     Plaintiff was terminated on March 7, 2019 in retaliation for the numerous complaints she

         made to her supervisors regarding food safety issues, OSHA and FSMA violations, and not

         refusing to be a part of a QA team that did not follow standards and guidelines.

136.     Based upon all information and belief, Lance Chody, David Funaro, Maneesha

         Khandelwal, and Kara Nickels jointly made the decision to terminate Plaintiff’s

         employment with input and coordination from Kelly Evola and Austin Lilley. This was

         because of Plaintiff’s complaints about food safety issues, OSHA and FSMA violations,

         and consistent resistance to corporate management’s violations of food safety laws.

                    COUNT I – RETALIATION IN VIOLATION OF
              THE FOOD SAFETY MODERNIZATION ACT, 21 U.S.C. § 399d

137.     Plaintiff incorporates the preceding paragraphs by reference herein.

138.     Under the Food Safety Modernization Act (“FSMA”), 21 U.S.C. § 399d, it is unlawful for

         an employer engaged in the manufacture, processing, or distribution of food to discharge

         or otherwise discriminate against an employee because she provided to her employer

         information relating to conduct that she reasonably believed to be a violation of the Food,

         Drug & Cosmetics Act, or because she objected to, or refused to participate in, such

         conduct.

139.     Defendant is subject to the anti-retaliation provisions of the FSMA because it is engaged

         in the manufacture, processing, and distribution of food, including popcorn and chocolates.




                                                 22
       Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 23 of 29 PageID #:23




140.     That at all relevant times, Defendant’s CEO, Lance Chody (“Chody”) had the power to

         hire employees, discipline employees, recommend discipline for employees, terminate

         employees, and recommend termination of an employee in the interests of Defendant.

141.     That at all relevant times, Defendant’s Vice President of Culinary, David Funaro

         (“Funaro”) had the power to hire employees, discipline employees, recommend discipline

         for employees, terminate employees, and recommend termination of an employee in the

         interests of Defendant.

142.     That at all relevant times, Khandelwal had the power to hire employees, discipline

         employees, recommend discipline for employees, terminate employees, and recommend

         termination of an employee in the interests of Defendant.

143.     That at all relevant times, Nickels had the power to hire employees, discipline employees,

         recommend discipline for employees, terminated employees, and recommend termination

         of an employee in the interests of Defendant.

144.     That at all relevant times, Lilley had the power to recommend discipline and termination

         of an employee in the interests of Defendant.

145.     That at all relevant times, Evola had the power to recommend discipline and termination

         of an employee in the interests of Defendant.

146.     That at all relevant times, Chody and Funaro acted directly or indirectly in the interests of

         Defendant in relation to Plaintiff’s employment.

147.     That Plaintiff engaged in protected activity within the meaning of the FSMA on numerous

         occasions throughout August 2017 until Defendant terminated her employment in March

         2019 by reporting her concerns to numerous managers and supervisors, including: Lance

         Chody, David Funaro, Maneesha Khandelwal, Austin Lilley and Kara Nickels.



                                                  23
       Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 24 of 29 PageID #:24




148.     That Defendant was aware that Plaintiff engaged in protected activity because she

         complained directly to her supervisors, managers, and coworkers.

149.     That beginning in 2016, after David Funaro (“Funaro”) became Plaintiff’s supervisor,

         Plaintiff’s performance evaluations became increasingly negative.

150.     That prior to Funaro becoming Plaintiff’s supervisor, her performance evaluations were

         always positive.

151.     That in Funaro’s performance evaluations of Plaintiff, he always stated that Plaintiff

         responded negatively about issues that arose in Defendant’s food production plant.

152.     That by Funaro’s statements in Plaintiff’s evaluations, Funaro was referring to Plaintiff’s

         complaints about food safety, OSHA, and FSMA violations.

153.     That each time Plaintiff received a negative performance evaluation from Funaro, Plaintiff

         complained to Kara Nickels (“Nickels”), VP of Human Resources.

154.     That following Plaintiff’s complaints to Nickels, the two would meet to discuss why

         Plaintiff received negative performance evaluations, especially because Funaro never once

         brought any performance concerns to Plaintiff’s attention. Instead, Funaro always told

         Plaintiff she was doing an excellent job.

155.     That during these meetings, Plaintiff told Nickels that she was concerned that each time

         she tried to identify a food safety issue, OSHA, or FSMA violation to Funaro, he would

         treat Plaintiff differently.

156.     That each time Plaintiff raised concerns to Nickels about Funaro’s treatment of her, Nickels

         downplayed the concerns and told Plaintiff that she “needed to get on David’s good side.”




                                                 24
       Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 25 of 29 PageID #:25




157.     That Plaintiff was terminated on March 7, 2019 in retaliation for the complaints she made

         to her supervisors about food safety issues, OSHA and FSMA violations, and her refusal

         to be a part of a team that did not follow federal standards and guidelines.

158.     That based upon all information and belief, Lance Chody, David Funaro, Maneesha

         Khandelwal, and Kara Nickels jointly made the decision to terminate Plaintiff’s

         employment with input and coordination from Kelly Evola and Austin Lilley.

159.     That this joint decision was made because of Plaintiff’s complaint about food safety issues,

         OSHA and FSMA violations, and consistent resistance to corporate management violating

         food safety laws.

160.     That Defendant’s actions have caused and will continue to cause Plaintiff substantial

         economic loss, including lost salary, bonuses, benefits, damage to her professional

         reputation, defamation of character, libel, and slander, and emotional distress.

161.     That Defendant’s actions have continued to damage Plaintiff’s ability to obtain gainful

         employment, earn a live and provide financial support to her family.

162.     That Defendant’s actions have continued to damage Plaintiff’s reputation.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, Aisha Putnam, hereby requests this Honorable Court provide the

following equitable and legal remedies for relief:

   a. Advance this case on the docket, order a speedy hearing at the earliest practicable date, and
      cause this case to be expedited in every possible way.
   b. Order a permanent injunction prohibiting Defendant from further acts of retaliation.
   c. Award Plaintiff all costs of litigation, including reasonable attorneys’ fees and expert fees
      and expenses.
   d. Award Plaintiff a judgment against Defendant for lost employment benefits, damages for
      Plaintiff’s inability to secure comparable employment as a result of her termination,
      emotional distress, mental anguish, punitive damages, and other compensatory damages.
   e. Award Plaintiff compensatory damages for the inability to obtain gainful employment to
      support her family and the severe emotional distress she has experienced.

                                                  25
       Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 26 of 29 PageID #:26




   f. Award Plaintiff compensatory damages for all out-of-pocket expenses she incurred as a
      result of her termination.
   g. Enter an order requiring Defendant to implement effective steps to eliminate retaliation
      from Defendant’s organization.
   h. Award Plaintiff a judgment against Defendant for all available damages under the Act.
   i. Award Plaintiff a judgment against Defendant for all available damages permitted by law.
   j. Enter a judgment in Plaintiff’s favor and against Defendant for retaliation of 21 U.S.C. §
      399d.
   k. Grant such other and further relief as this Honorable Court deems just and proper.

                   COUNT II - RETALIATORY DISCHARGE IN
          VIOLATION OF THE PUBLIC POLICY OF THE STATE OF ILLINOIS

163.     Plaintiff incorporates the preceding paragraphs by reference herein.

164.     Count II is being brought for retaliatory discharge in violation of Illinois public policy.

165.     During her employment with Defendant, Plaintiff performed her assigned tasks in a

         satisfactory and conscientious manner in accordance with Defendant’s standards.

166.     At all relevant times during Plaintiff’s employment with Defendant, Putnam was

         supervised by Chody, Khandelwal, Nickels, and Funaro.

167.     During her employment, Plaintiff observed and reported several violations of FSMA and

         the Occupational Safety and Health Act, 29 U.S.C. 651 et seq., to individuals employed by

         Defendant responsible for addressing and correcting such issues.

168.     In retaliation for reporting violations of law, Plaintiff was terminated by Defendant in

         retaliation form making complaints about illegal or improper conduct.

169.     Defendant terminated Plaintiff’s employment because Plaintiff continued to identify and

         report safety violations to her supervisors and other employees responsible for addressing

         these violations.

170.     The aforesaid conduct by Defendant against Plaintiff amounts to retaliation in violating of

         the law.




                                                  26
       Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 27 of 29 PageID #:27




171.     An inference of retaliatory motive is raised due to the fact that Plaintiff’s reports of safety

         violations and the termination of employment took place in such a short period of time.

172.     The issues that Plaintiff raised are each clear mandates of public policy found in federal

         and Illinois statutes, rules, and regulations.

173.     Defendant’s retaliation against Plaintiff was motivated by evil motive and intent, and was

         recklessly and callously indifferent to Plaintiff’s legally protected rights.

174.     Defendant’s actions have caused and will continue to cause Plaintiff substantial economic

         loss, including lost salary, bonuses, benefits, and other compensation; damage to her

         professional reputation, defamation of character, libel and slander; and emotional distress.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, Aisha Putnam, hereby requests this Honorable Court provide the

following equitable and legal remedies for relief:

   a. Advance this case on the docket, order a speedy hearing at the earliest practicable date, and
      cause this case to be expedited in every possible way.
   b. Order a permanent injunction prohibiting Defendant from further acts of retaliation.
   c. Award Plaintiff all costs of litigation, including reasonable attorneys’ fees and expert fees
      and expenses.
   d. Award Plaintiff a judgment against Defendant for lost employment benefits, damages for
      Plaintiff’s inability to secure comparable employment as a result of her termination,
      emotional distress, mental anguish, punitive damages, and other compensatory damages.
   e. Award Plaintiff compensatory damages for the inability to obtain gainful employment to
      support her family and the severe emotional distress she has experienced.
   f. Award Plaintiff compensatory damages for all out-of-pocket expenses she incurred as a
      result of her termination.
   g. Enter an order requiring Defendant to implement effective steps to eliminate retaliation
      from Defendant’s organization.
   h. Award Plaintiff a judgment against Defendant for all available damages permitted by law.
   i. Grant such other and further relief as this Honorable Court deems just and proper.




                                                    27
    Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 28 of 29 PageID #:28




                                                         Respectfully submitted,
                                                         AISHA PUTNAM

                                                         /s/ Renee C. Fell

                                                         One of Her Attorneys

Uche O. Asonye – 6209522
Renee C. Fell - 6312785
Asonye & Associates
100 North LaSalle, Suite 2115
Chicago, Illinois 60602
(312) 795-9110
uasonye@aa-law.com
rfell@aa-law.com




                                        28
    Case: 1:20-cv-02074 Document #: 1 Filed: 03/31/20 Page 29 of 29 PageID #:29




                                        JURY DEMAND


       NOW COMES the Plaintiff, Aisha Putnam, by and through her attorneys, and hereby

demands a trial by jury in the above entitled cause of action.




                                                                 Respectfully submitted,
                                                                 AISHA PUTNAM

                                                                 /s/ Renee C. Fell

                                                                 One of Her Attorneys

Uche O. Asonye – 6209522
Renee C. Fell - 6312785
Asonye & Associates
100 North LaSalle, Suite 2115
Chicago, Illinois 60602
(312) 795-9110
uasonye@aa-law.com
rfell@aa-law.com




                                                29
